I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/104933 (“’933 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is November 25, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
   The instant application is a reissue application of US Patent 10,142,254 (“’254 Patent”). The ‘254 Patent was filed as US application 14/028514 (‘514 application) on September 16, 2013, entitled “SERVICE CHAINING BASED ON LABELS IN CONTROL AND FORWARDING.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘254 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘254 Patent.  Also based upon the Examiner's independent review of the‘254 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 

II. STATUS OF CLAIMS
The ‘254 Patent issued with claims 1-18 (“Patented Claims”).  The Amendment of November 25, 2020, filed with this application adds claim 19-42.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-42 (“Pending Claims”).
b. Claims 1-42 are examined (“Examined Claims”)

III. AMENDMENT OF 11/25/2020
	The amendment to the claims of November 25, 2020 has been entered and considered.  The amendment is of improper form.  Specifically, as per 37 CFR 1.173, subject matter in a reissue application that is to be deleted must be enclosed in single brackets.  In the amendment of 11/25/2020, Applicant lined through the subject matter to be removed.  Applicant must submit a corrected claim listing in response to this office action.  
	In addition, the showing of support for new claims is insufficient.  Claim 19 requires a first network element with a first network element associated with a network service and a second network element associated with an application service.  Figures 1 and 2 do not show such a feature, nor do any of the enumerated paragraphs provided by Applicant. In addition, the claims require that the network service processes the traffic prior to the traffic is forwarded to an endpoint associated with the user application service.  This is not supported but he enumerated paragraphs either.   Applicant must provide a new showing of support for claims 19-42 as well as any future claim amendments.

IV. PRIORITY AND CONTINUING DATA
The ‘254 patent has no continuing data.  As such, the current claims have an effective filing date of 916/2013.  Because the effective filing date is after March 16, 2013, the first to file provision of the AIA , apply to this proceeding.
    In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

VII. REISSUE DECLARATION
	The reissue declaration filed 11/9/2020 is defective.  Specifically, a broadening reissue must identify the language on the existing claim that renders the claim too broad.  MPEP 1414.II. The current declaration only identifies language in the new claim that is broader.  Applicant must submit a corrected declaration identifying specific language in the patented claims that rendered the claims too narrow.   
Claims 1-42 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Applicant has established an intent to broaden within two years of the ‘254 issue date.  

VIII.  SPECIFICATION OBJECTIONS 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The term traffic attribute does not appear in the specification.  Applicant should amend the disclosure to include the term, without introducing new matter.  



IX. 112 REJECTIONS
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-48 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 1-18 lack an adequate written description.  Specifically, the disclosure does not teach receiving a second message from a second network element, where the second message identifies a second service and a second label with the service, constructing a policy, and distributing the policy such that traffic from the site including the first label is routed … to the first network element and subsequently to the second network element.   Figure 4 only has one service label.  Figure 5 teaches sending a message from first and second network elements, hub 1 and hub 2, to the overlay controller.  In order to support the claim, traffic from a site that includes the first label must be routed through edge 1, to hub 2 and then to hub 1.  However, figure 5 only has traffic flow through hub 2 to hub 3.  Hub 3 is not the same network element that sends the message with the second label.  Hence, the claimed subject matter is not supported in the specification.  
Claims 19-48 lack an adequate written description for several reasons.  First, the claims differentiate between user application services and network services.  The only mention of user services is column 3, lines 16-23, discussing user services or applications.  There is no mention of user application services.  Assuming that Applicant was referring to user applications, Application should amend the claims to conform to the disclosure.  Second, and more importantly, the last clause of the claims state that the network service processes the network traffic before the network traffic is forwarded to an end point associated with the user application service.  The Examiner can find no discussion in the disclosure of the network service processing the traffic before the traffic is forwarded to an endpoint associated with the user application service.  Based on column 3, it is clear that the system can support bother network and user services.  However, there is no discussion of the system actually processing both and setting and distributing the policy based on one of each type of service.  Clarification is required.  


Claims 2, 3, 6, 7, 10, 11, 22, 23, 32, 33, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2, 6, and 10 are rejected as being indefinite in that there is no antecedent basis for the policy defining flow of outbound traffic.  Applicant should amend the claims to recite “in response to the creation of a policy defining the flow of outbound traffic,” or use similar language.  
Claims 2, 6, and 10 are also rejected in the claims says distributing the policy to a plurality of network elements characterized as being one of.  One is not a plurality.  Applicant should amend the claim to recite, for example, the plurality of network elements include one of … or use similar language.   
Claims 3, 7, and 11 are rejected as being indefinite in that there is no antecedent basis for the policy defining flow of inbound traffic.  Applicant should amend the claims to recite “in response to the creation of a policy defining the flow of inbound traffic,” or use similar language.  
Claims 22, 32, and 42 are rejected as being indefinite in that it is unclear what the relationship between the first information recited in the independent claims and the message identifying a network service recited in the dependent claims is.  Based on the disclosure, these seem to be the same element.  As such, Applicant should clarify the relationship between he elements.  
Claims 23, 33, and 43 are rejected as being indefinite in that it is unclear what the relationship between the identifier recited in the independent claims and the label recited in the dependent claims is.  Based on the disclosure, these seem to be the same element.  As such, Applicant should clarify the relationship between the elements.  

X.REJECTIONS UNDER 35 USC 251
Claims 19-48 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  

The added material which is not supported by the prior patent is as follows: See discussion above regarding the rejection under 35 USC 112(a).   


Claims 19-48 are rejected under 35 U.S.C. 251 as for failure to comply with the original patent requirement of 35 USC 251. 

In reissue, it is not enough that an invention might have been suggested or indicated in the specification.  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention, Antares Pharmaceutical v. Medac GMBH, 771 F3d. 1354, 1362 (Fed. Cir. 2014).  See also MPEP 1412.01.   The entire disclosure of the ‘254 patent refers to simply providing a message to the overlay controller which identifies a service type to the controller.  While column 3, lines 16-23 state that the service can be a network service or an application service, there is no indication of any attempt by the ‘254 patent to claim an embodiment where one service is a network service and one is a user service, and the relative timing of processing the traffic using the network service prior to forwarding the traffic to a user service endpoint, as is now being claimed.  As such, the claims fail the original patent requirement.   

XI. RECAPTURE
	The current amendments to claims 1, 5, and 9 remove the phrases “hosted at the first network element” and “hosted at the second network element,” which are part of the amendment added during prosecution of the ‘254 to gain allowance. See 14/028514, amendment of 6/6/2018. Hence, part of the surrender generating limitation is being removed.  The current situation is akin to the situation covered in MPEP 1412.02 III B 4, where the surrender generating limitation is retained in broadened form.  In this circumstance, there is recapture if the retained portion of the surrender generating limitation is well known in the prior art.  At present, the retained portion is not found in any of the art of record.  As such, no recapture is present.  
	Similarly, claims 19, 29, and 39 leave off the phrase pushing the policy to a site such that traffic from the site including the first label is routed … to the first network element hosting the first service and subsequently to the second network element hosting the second service.  Again, a large portion of the surrender generating limitation has been retained.  None of the art of record appears to teach the portion of the amendment of 6/6/2018 that remains in the claims.  Hence, no recapture is present.  


VII. ALLOWABLE SUBJECT MATTER
Claims 1-19 define over the art of record in that none of the art constructs a policy defining a service chain that links the first and second service, and distributes the policy to a site so that traffic from the site including the first label is routed … to the first network element and subsequently to the second network element, in combination with the other claim elements. The closest art is Decasper, which was cited during original prosecution.  Decasper has an overlay network with network elements, TAP 111-114, where a message is sent to the overlay controller 120 indicating the type of service and to which TAP they are assigned (see paragraph [0029]).  However, Decasper does not distribute the policy to a site so that the traffic from the site having the first label is routed through first network element and subsequently to the second network element, as claimed.     
	Claims  19-42 define over the art of record in that none of the art teaches a method and system where an overlay controller of an overlay network receives first information from at least one of a plurality of network devices, where the first information relates to network services available from a first network device and the information includes an identifier, and receives second information from one of the network devices, where the second information relates to one or more user application services and an identifier, constructs a policy linking the network services to the application services, where the policy cause network traffic provided such that the network service processes the network traffic before the network traffic is forwarded to an endpoint associated with the user application service.  Decasper is again the closest art, which does provide information about both a network service and a user application service and links the two (see paragraph [0018]), but Decasper does not construct the policy as required by the claim and route the traffic such that the network service processes the traffic prior to reaching an endpoint associated with the user application service.  

XII. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992